     Case 1:19-cv-00133-NONE-EPG Document 120 Filed 12/23/20 Page 1 of 1


 1

 2

 3

 4

 5                                      UNITED STATES DISTRICT COURT

 6                            FOR THE EASTERN DISTRICT OF CALIFORNIA

 7

 8     REPLANET HOLDINGS, INC.,                           No. 1:19-cv-00133-NONE-EPG
 9                         Plaintiff,                     ORDER RE EXPERT DISCOVERY
                                                          DEADLINES
10              v.
11     FEDERAL INSURANCE COMPANY, et
       al.,
12
                           Defendants.
13

14             On December 16, 2020, the parties filed a joint stipulation to continue certain pretrial

15    deadlines. (ECF No. 117). Good cause appearing, the Court GRANTS the stipulation and

16    modifies the discovery deadlines per the parties’ requests.

17             Accordingly, it is HEREBY ORDERED that the scheduling order is modified as follows:

18
                         Event                           Previous Date                 Revised Date
19     Expert rebuttal deadline, which shall be      January 12, 2021             January 20, 2021
       served by overnight mail
20     Expert discovery cutoff                       February 4, 2021             February 19, 2021
       Pretrial conference                           July 22, 2021, at 8:15       July 22, 2021, at 8:15
21
                                                     a.m.                         a.m. (unchanged)
22     Trial                                         VACATED                      VACATED
                                                                                  (unchanged)
23

24    IT IS SO ORDERED.
25
         Dated:      December 23, 2020                            /s/
26                                                        UNITED STATES MAGISTRATE JUDGE
27

28
                                                          1
